Citation Nr: 0922216	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for posttraumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA.  Specifically, it is found 
that stressor development is required.

The record here contains a diagnosis of PTSD in October 2006 
by the Auburn VA outpatient facility.  However, in order for 
service connection to be warranted, such diagnosis must be 
predicated on an in-service stressor.  Here, the record does 
not verify any of the claimed in-service stressors.  
Moreover, although the RO issued a formal finding in April 
2007 that insufficient information had been provided to 
attempt such verification, the Board finds that two  reported 
stressors are potentially capable of verification.  

In statements received by the RO in January 2007, the Veteran 
reported that while he was on tour in Vietnam in March 1967 
and May 1968, he cleaned the bodies of dead soldiers through 
his participation in medical evacuations.  He explained that 
he cleaned hundreds of dead Marines, and disarmed and 
assisted walking wounded and stretcher cases.  The Veteran 
alleges that these events were very traumatic and that he has 
had many nightmares and flashbacks over the years.  The 
Veteran contends that his currently diagnosed PTSD is at 
least in part due to these in-service traumatic events.

Furthermore, in the Veteran's VA Form 9, Appeal to the Board 
of Veterans' Appeals, dated February 2008, he argues that his 
misconduct in service, including unauthorized absences and 
failure to go to the appointed place of duty, were not 
willful misconduct as they were the result of early 
manifestations of his PTSD.  In support of his argument, the 
Veteran referenced his service personnel records that showed 
he went Absent Without Official Leave in February 1968 and 
was punished with thirty days of hard labor and forfeiture of 
pay.  The Veteran's personnel records also show that he was 
assigned a mark of 2.8 in the trait of adaptability in March 
1968 and September 1968 because he showed difficulty in 
adjusting to a military environment.

Based on the record, it does not appear that the RO requested 
the assistance of U.S. Army and Joint Services Records 
Research Center (JSRRC) in attempting to locate corroborative 
evidence of the Veteran's asserted stressors of cleaning dead 
soldiers as a member of the 3rd Division, USS Princeton LPH-
5.  The formal finding from the April 2007 rating decision 
stated that the Veteran's reported stressors could not be 
conceded by the evidence of record because there was 
insufficient evidence to corroborate or verify the claimed 
stressors.  However, although a large date range was 
indicated on the VA Form 21-0781, a January 2007 accompanying 
statement from the Veteran indicates that he participated in 
the medical evacuations in March 1967 and May 1968.  Thus, 
enough specificity has been provided to enable a search to be 
conducted.  Therefore, a request to the JSRRC should be made.  
Again, the objective of the research request is to determine 
the types of activities and duties performed by members of 
the Veteran's unit during the times identified.

Further, if JSRRC or any other appropriate department is able 
to corroborate the Veteran's claimed in-service stressors, 
the next question presented is whether such stressors are 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the Veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

As the PTSD diagnosis was not made on the basis of a verified 
history of the Veteran's service stressors and therefore, it 
is inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70, 77, 77-78 (1994).  Thus, in the event that a 
stressor is verified, then further psychiatric evaluation 
will be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's 
stressor statements involving cleaning 
dead soldiers and submit it to the JSRRC 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 22315-
3802.  Along with such summary, a copy of 
the Veteran's DD Form 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested to 
attempt to verify the Veteran's claims of 
the stressful events.  

2.  If and only if the stressor events are 
verified, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether, based on 
the corroboration of an in-service 
stressful event, the Veteran now has a 
diagnosis of PTSD that conforms to the DSM 
I-IV based on a military stressor.  If so, 
the examiner should identify the verified 
stressor which serves as the basis for the 
PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such 
review occurred.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate SSOC 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




